Citation Nr: 0402852	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  93-27 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1980 to March 1984, 
from January 24 to July 23, 1991, and from June 4, to 
September 1995.  On February 21, 2003, he was recalled to 
active duty in support of Operation Enduring Freedom.

By rating action in June 1984, the RO denied service 
connection for a right knee disability.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1993 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
right knee disability.  A personal hearing at the RO was held 
in May 1994.  In July 1997, the Board remanded the appeal to 
the RO to comply with the veteran's request for a Travel 
Board hearing.  In December 1999, a hearing was held at the 
RO before the undersigned member of the Board.  

In February 2000, the Board found, in part, that new and 
material evidence had been submitted to reopen the claim and 
remanded the issue for additional development.  The Board 
also remanded the appeal to the RO in December 2000 and May 
2003.  

In July 2003, the veteran informed VA that he had been 
recalled to active service, effective February 21, 2003.  
(See July 2003 Report of Contact and copy of Special Order A-
0352).  Although the veteran's service medical records for 
the current period of service have not been obtained, all of 
his prior service medical records have been obtained and 
associated with the claims file.  As the issue currently on 
appeal is premised on a claimed injury incurred during his 
initial period of active service, the Board finds that the 
veteran will not be prejudiced by adjudication of the issue 
as currently developed on appeal.  The veteran is always free 
to reopen his claim at a later date.  




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right knee disorder and the VA has made reasonable 
efforts to develop such evidence.  

2.  A chronic right knee disability was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current right knee 
disability is related to service.  


CONCLUSION OF LAW

The veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset, the Board is aware of the recent decision by 
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In that 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed and initial 
adjudication (June 1994) had taken place before the VCAA was 
enacted.  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that discussions as contained in 
the June 1993 rating action, the November 1993 statement of 
the case (SOC), and the June 1994, May 2000, November 2002, 
and October 2003 supplemental statements of the case (SSOC), 
have provided the veteran with sufficient information 
regarding the applicable rules.  The letters, remands, SOC, 
and the SSOCs provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  The letters also notified him of 
which evidence was to be provided by the veteran and which by 
the VA.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The veteran also testified at a personal hearing 
before a hearing officer in May 1994, and before the 
undersigned member of the Board at the RO in December 1999.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, attend a hearing at the RO before a hearing 
officer or before a VLJ at the RO or in Washington, D.C.  He 
was provided with the appropriate law and regulations.  He 
was given ample time to respond.  To allow the appeal to 
continue would result in nonprejudical error.  "The record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the Board concludes that the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran's entrance examination in February 1980 showed 
his lower extremities were normal.  In April 1982, the 
veteran was seen for complaints of aching in his right knee.  
At that time, he reported a 5-year history of intermittent 
right knee pain.  He said that the knee began hurting the 
night before but that he didn't know what caused it.  There 
was no subpatella fluid, instability, or tenderness.  X-ray 
studies showed no evidence of fracture or dislocation of the 
right knee.  There was loss of fascia planes to the posterior 
aspect of the quadriceps tendon suggestive of possible joint 
effusion.  An arthrogram with injection of double air/water 
soluble contrast under fluoroscopy and radiography under 
stress showed the menisci and cruciate ligaments were intact, 
and no evidence of a popliteal cyst.  The impression was 
normal right knee.  The veteran was referred to the 
orthopedic clinic for further evaluation.  

On orthopedic evaluation several days later, the examiner 
noted that the arthrogram was negative, there was no popping 
of collateral ligaments, and that McMurray's sign was 
negative.  Drawer sign was positive, and the examiner 
suggested an arthroscopic examination.  He noted that the 
veteran was not on any medications, had minimal pain, and was 
able to carry out activities.  The veteran was returned to 
full status.  

When seen in July 1983, the veteran complained of pain in his 
knees and right hip.  The clinical findings were, for the 
most part, illegible, except for lax cruciates, bilaterally.  
The assessment was rule out internal derangement of the right 
knee.  

When seen in August 1983, the veteran reported that his right 
knee had bothered him since high school and that his left 
knee began to hurt about a week ago.  He reported a 5-year 
history of redness with some swelling.  He also reported 
right hip pain and said that it hurt after bowling three 
games the day before.  On examination there was no effusion, 
ligaments were stable, and range of motion was normal.  The 
assessment was deferred.  

An outpatient report in October 1983, indicated that the 
veteran reported a history of "torn meniscus req 
[symptoms]" of the right knee by arthrogram in April 1982.  
The assessment was internal derangement of the right knee and 
the veteran was referred for an orthopedic consultation.  

An orthopedic report in October 1983 indicated that the 
veteran's history was compatible with internal derangement of 
the right knee.  He noted that the veteran reported an injury 
to the knee in 1978 while playing football with some swelling 
at that time.  Since then, he had recurring instability, 
pain, and questionable swelling.  On examination, there was 
medial joint line tenderness, full range of motion, and no 
heat or effusion.  There was some AP laxity to the same 
degree in each knee.  X-ray studies and an arthrogram of the 
right knee were within normal limits.  The impression 
included probable torn medial meniscus.  

On a Report of Medical History for separation from service in 
March 1984, the veteran reported a history of swollen and 
painful joints in both knees secondary to shin splints since 
1980.  On examination at that time, there was Grade 1 A-P 
instability in both knees with full range of motion and no 
obvious deformity.  

When examined by VA in May 1984, the veteran reported a 
history of right knee injury in high school.  Current 
complaints included pain and give way in the knee joint.  On 
examination, there was no swelling, crepitus, or instability.  
There was full range of motion in the knee and x-ray studies 
were within normal limits.  The impression was normal knee by 
examination.  The examiner commented that he could not rule 
out a possible meniscus tear or chondromalacia.  The 
diagnosis was right knee sprain.

By rating action in June 1984, the RO, in part, denied 
service connection for a right knee disability as preexisting 
military service.  The veteran was notified of this decision 
and did not appeal.  

The evidentiary record indicates that the veteran was in the 
reserves (both active and inactive duty for training) from 
March 1984 to the present, except from January 24 to June 28, 
1991, and from June 4, to September 1995, when he was 
recalled to active service.  On Reports of Medical History 
obtained during annual examinations for Flying Class III 
status in August 1985, June 1987, March 1988, and July 1989, 
the veteran specifically denied any right knee problems, and 
no pertinent abnormalities were noted on any examinations.  
An undated service progress note (what appears to be in or 
around April 1991), indicated that the veteran wanted to 
ensure that his service medical records reflected treatment 
for a right knee injury during service in 1981.  On 
examination at that time, there was no instability in the 
right knee.  The impression was history of right knee injury.  
On a Report of Medical History for annual examination in 
August 1991, the veteran reported a history of right knee 
surgery during service when he was 21 years old.  When seen 
for an annual flying examination in August 1994, the veteran 
denied any current medical problems, and reported a recent 
history of right knee surgery.  On examination, the right 
knee was normal.  When seen in September 1994, the veteran 
specifically denied any right knee problems.  No pertinent 
right knee problems were noted on an annual examination in 
July 1997.  

A statement from a private doctor dated in September 1992, 
indicated that the note was being written at the request of 
the veteran and that he had been taking non steroidal anti-
inflammatory medications since 1984.  The note did not 
indicate the specific reason for the medications.  

On VA examination in April 1993, the veteran reported a 
history of a back injury during airlift training in 1983, and 
said that he was taking medications for his knee and back 
problems.  The examination did not include any references to 
the knee.  

VA x-ray studies of the right knee in September 1993 with 
weight-bearing and nonweight-bearing, showed no evidence of 
bony abnormality.  An MRI of the right knee in November 1993 
showed a possible tear on the medial meniscus.  Additional VA 
progress notes from September 1993 to February 1994 show that 
the veteran was seen for right knee pain on several 
occasions.  In March 1994, the veteran underwent arthroscopic 
examination by VA.  The surgical report showed grade II 
chondromalacia.  The medial meniscus was stable throughout 
without abnormality and the ACL was intact.  

The veteran testified at a personal hearing at the RO in May 
1994 that he initially injured his right knee in service 
while bowling, and that he reinjured the knee during airlift 
training; both incidents occurred in 1982.  He testified that 
he injured his knee in high school, but that it only hurt for 
a day and he never required medical attention.  Since the 
injury in service, he has had chronic problems with the right 
knee "almost every day since then."  (T p. 2).  He reported 
arthroscopic surgery for repair of the anterior cruciate 
ligament in March 1994.  

At a personal hearing before the undersigned member of the 
Board at the RO in December 1999, the veteran testified that 
he initially injured his right knee during training exercises 
on a C-130 aircraft.  He said that the knee swelled up and 
that he had chronic problems with his knee nearly every day 
since then.  

When examined VA in July 2002, the examiner indicated that 
the claims file was reviewed.  The veteran reported a history 
of a right knee injury while bowling in service in 1982 and 
chronic problems ever since.  He had good relief after 
surgery in 1993, but recently experienced a worsening of 
pain.  He denied any dislocation or subluxation and had no 
symptoms or signs of inflammatory arthritis.  The diagnoses 
included chondromalacia of the right medial femoral condyle 
by arthroscopy, and right patellofemoral pain syndrome.  The 
examiner opined that the veteran's right knee problems in 
service were most likely not related to his current disorder.  
He commented further that unnatural disease progression of 
chondromalacia patella, a historic diagnosis, also called 
patellofemoral pain syndrome, is unpredictable.  Some cases 
improve temporarily especially after arthroscopic debridement 
and will gradually deteriorate sometimes requiring total 
joint replacement.  

In an addendum report in April 2003, the examiner clarified 
his earlier comments and stated that after review of the 
entire claims file, including x-ray studies and MRI results, 
it was his medical opinion that the veteran's current right 
knee disability, chondromalacia of the right medial femoral 
condyle by arthroscopy and right patellofemoral pain 
syndrome, was most likely not related to the right knee 
problems in service.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Analysis

In the instant case, the veteran contends that he first 
injured his right knee in service and that he has had chronic 
problems ever since.  Although the veteran is competent to 
relate that he experienced right knee problems in service, he 
is not a medical professional competent to offer an opinion 
as to the etiology of his current knee disability.  Savage, 
10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The service medical records confirm that the veteran was 
treated for right knee pain during service.  However, the 
competent evidence of record does not show that the knee 
symptoms were chronic or that they were the result of any 
specific injury in service.  Furthermore, the Board finds 
that the objective history of treatment and symptoms are 
inconsistent with the veteran's assertions regarding the 
nature and etiology of his current right knee problems.  

The evidentiary record shows that when he was first seen for 
the right knee in service in April 1982, the veteran reported 
a 5-year history of intermittent knee pain.  He said that his 
knee started hurting the night before but that he did not 
know what caused it.  There was no swelling, instability, or 
tenderness in the knee at that time.  X-ray studies showed no 
evidence of fracture or dislocation, and an arthrogram showed 
the menisci and cruciate ligaments were intact.  The 
impression was normal right knee.  He was not seen for any 
knee problems again until July 1983.  At that time, he 
complained of bilateral knee pain.  On follow-up in August 
1983, the veteran described his knee pain as bilateral and 
also complained of pain in his right hip after bowling three 
games the night before.  When next seen for orthopedic 
consultation in October 1983, he reported a right knee injury 
playing football in 1978, with intermittent pain and some 
swelling ever since.  He denied any specific injury to his 
right knee in service.  

In contrast, at a personal hearing in 1994, the veteran 
reported that he initially injured his knee in service while 
bowling and that he subsequently reinjured the knee during 
airlift training.  He testified that he had injured his knee 
in high school and described it as a bruise, but said that it 
only hurt for a day and that he did not require any medical 
attention.  At a hearing before the undersigned member of the 
Board in 1999, the veteran testified that he initially 
injured his knee in service during airlift training, and he 
specifically denied any injury to the knee prior to service.  

The veteran's testimony is in stark contrast to the objective 
evidence of record.  The bowling incident in service, which 
he has asserted as the original injury, occurred some 16 
months after his first visit to the dispensary for right knee 
pain.  Moreover, at the time of the later incident, the 
veteran did not claim any knee problems from bowling, but 
rather right hip pain after bowling the night before; he 
reported that his knee pain had been intermittent since high 
school.  As to the reported airlift training incident, the 
veteran testified that he did not seek medical attention for 
his knee injury following that incident.  Given that the 
service medical records reflect treatment on numerous 
occasions for various maladies ranging from a common cold to 
dandruff, the Board finds it incredulous that he would not 
have sought medical attention for swelling in his right knee 
after the claimed airlift injury.  While he claims to have 
chronic knee pain almost daily since the reported injuries in 
service, the service medical records, including annual flying 
status examinations for reserve service from 1984 to 1994 
show only an occasional reference to a history of knee pain 
without any significant objective findings prior to the 
arthroscopic examination in March 1993.  Although the service 
medical records indicate several possible diagnoses, 
including internal derangement, medial meniscus tear, and 
ligament damage, the arthroscopic examination in 1994 
revealed no evidence of any such abnormalities.  The 
diagnosis was chondromalacia of the right knee.  

Lastly, the Board notes that a VA examination was conducted 
in July 2002, for the express purpose of determining the 
nature and etiology of the veteran's current knee problems.  
After examination and review of the entire claims file, 
including the service medical records, the physician opined 
that it was at least as likely as not that the veteran's 
current right knee disability was not related to service.  
The Board finds this evidence persuasive as it is based on a 
longitudinal review of the entire record.  Moreover, the 
veteran has presented no competent evidence to dispute this 
opinion.  Accordingly, the appeal is denied.  


ORDER

Service connection for a right knee disability is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



